                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF PUERTO RICO


 TEAL PEAK CAPITAL, LLC;                                Case No. 3:20-CV-01747 (PAD)

 Plaintiff and Counter Defendant,
                                BREACH OF CONTRACT; SPECIFIC
               And              PERFORMANCE    OF   CONTRACT;
                                REIMBURSEMENT OF FUNDS, COSTS
 JOHN MICHAEL GRZAN AND NAMRATA AND EXPENSES
 KHIMANI

 Counter Defendant,

               v.

 ALAN BRAM GOLDMAN;

 Defendant and Counter Claimant.




                      NOTICE OF FILING RULE 26 INITIAL DISCLOSURES

TO THE HONORABLE COURT:


          COMES NOW Alan Bram Goldman (hereinafter, “Mr. Goldman”), through the undersigned

attorney, which very respectfully states and prays:

          1.        Notice is hereby given that Mr. Goldman has served his Rule 26 initial disclosures

to Teal Peak Capital, LLC in compliance with the Court’s Case Management Order. See Docket

No. 38.

          .
                    RESPECTFULLY SUBMITTED.

                    In San Juan, Puerto Rico, this 6th day of May 2021.



                                                       Attorney for Alan Bram Goldman
                                                       McConnell Valdés LLC
                                                       PO Box 364225
                                                       San Juan, Puerto Rico 00936-4225
                                                       270 Ave. Muñoz Rivera
                                                     Hato Rey, PR 00918
                                                     T: 787-250-5604

                                                     By: s/ Antonio A. Arias-Larcada
                                                     Antonio A. Arias-Larcada, Esq.
                                                     USDC-PR 204906
                                                     aaa@mcvpr.com




       IT IS HEREBY CERTIFIED that on this date we filed a true and correct copy of the

foregoing document with the Clerk of the Court using the CM/ECF system, which will send notice

electronically to all counsel at their address of record.

Date: May 6, 2021                                             By: s/Antonio A. Arias-Larcada
                                                                     Attorney
